         Case 1:20-cr-00206-VM Document 35-3 Filed 04/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                   ORDER
                v.
                                                              20 Cr. 206 (VM)
 ALFONSO LANIER,

                       Defendant.



        WHEREAS, on April 22, 2021, with the defendant’s consent, his guilty plea allocution was

made before a United States Magistrate Judge;

        WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

        WHEREAS, upon review of that transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted. Sentencing is

scheduled for _________________ at ___________.


Dated: New York, New York
       _________________


                                             ________________________________________
                                             THE HONORABLE VICTOR MARRERO
                                             UNITED STATES DISTRICT JUDGE
